Citation Nr: 1522089	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhoids.
 
3.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine).
 
4.  Whether new and material evidence has been submitted to reopen a claim for service connection for diverticulitis.
 
5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a herniated esophagus.
 
6.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral cataracts, presbyopia, and thin spots in the retina.
 
7.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis.
 
8.  Whether new and material evidence has been submitted to reopen a claim for service connection for umbilical and groin hernias.
 
9.  Whether new and material evidence has been submitted to reopen a claim for service connection for impotence. 

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for allergies.
 
11.  Whether new and material evidence has been submitted to reopen a claim for service connection for neurological bladder disease.
 
12.  Whether new and material evidence has been submitted to reopen a claim for service connection for edema of the lower extremities.
 
13.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a head injury.
 
14.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a sexually transmitted disease.
 
15.  Whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a throat trauma.
 
16.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypothyroidism.
 
17.  Whether new and material evidence has been submitted to reopen a claim for service connection for memory loss.
 
18.  Whether new and material evidence has been submitted to reopen a claim for service connection for benign prostatic hypertrophy.

19.  Entitlement to service connection for alcoholism.
 
20.  Whether new and material evidence has been submitted to reopen a claim for service connection for nicotine abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to March 1958, with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO in Cleveland, Ohio.  The Veteran submitted a notice of disagreement (NOD) on September 2009.  A statement of the case (SOC) was provided on May 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2011.

Additionally, on the Veteran's May 2011 VA Form 9, he indicated that a Board hearing before a Veterans Law Judge sitting at the RO was requested.  Thereafter, a May 2014 letter informed the Veteran that his requested hearing had been scheduled for June 2014.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2014).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

The Board observes that the issues of entitlement to service connection for acquired psychiatric disorder, hemorrhoids, arthritis of the cervical spine and hands, diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots of the retinas, hepatitis, umbilical and groin hernias, allergies, neurological bladder disease, edema of the lower extremities, head injury, residuals of a sexually transmitted disease, throat trauma, hypothyroidism, memory loss, impotence, benign prostatic hypertrophy, and nicotine abuse, were all originally denied by way of a June 1998 Board decision.  (See June 1998 Board decision and Veteran's underlying statements-the same contentions put forth at that time are again being asserted.)  Because the Veteran's claims for service connection for these issues had been previously denied, the Board has recharacterized the issues as whether new and material evidence was received to reopen the claims, as reflected in the case caption, above.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in June 1998, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran filed the current claim to reopen in January 2007.

2.  Evidence added to the record since the final June 1998 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Board finds that the Veteran's currently diagnosed bipolar disorder and anxiety disorder not otherwise specified is etiologically related to his military service.

4.  In a final decision issued in June 1998, the Board denied the Veteran's claim of entitlement to service connection for hemorrhoids, osteopathic conditions and side-effects of medicine, diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotence, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, benign prostatic hypertrophy, and nicotine abuse.  The Veteran filed the current claim to reopen in January 2007.

5.  Evidence added to the record since the final June 1998 Board decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.

6.  The probative evidence of record reveals that the Veteran's claimed alcohol abuse is not etiologically related to military service or his service related acquired psychiatric disability, to include bipolar disorder and anxiety disorder not otherwise specified.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for the establishment of service connection for an acquired psychiatric disability, to include bipolar disorder and an anxiety disorder not otherwise specified are met.  38 U.S.C.A. § § 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for hemorrhoids, arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine), diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotence, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, benign prostatic hypertrophy, and nicotine abuse.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for the establishment of service connection for alcoholism are not met.  38 U.S.C.A. § § 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In regard to the claim to reopen for an acquired psychiatric disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

However, as to the remaining issues, a discussion of the duties to notify and assist is still necessary.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters issued in May 2007 and September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit other types of evidence that he could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional relevant information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's private treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The RO was informed that the Veteran's Social Security Administration records have been destroyed. 

However, it is noted that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC). When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In a May 2007 correspondence, the Veteran was informed that his service treatment records had been destroyed in the 1973 fire and was asked to provide any documentation that he may have in his possession.  The Veteran returned a completed NA Form 13055, but, did not give names of hospitals or clinics where he was treated during active service.  The Veteran has not provided any copies of service treatment records that he may have had in his possession.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  No VA examination was provided for the claims related to hemorrhoids, arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine), diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotent, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, or benign prostatic hypertrophy.  The Board finds that no VA examination is required to resolve the current claims because, as no new and material evidence has been submitted, the duty to provide a medical examination and nexus is not raised.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014).

However, VA provided the Veteran with a VA examination in January 2015 for his acquired psychiatric disability, which also included a discussion of his claims for alcohol abuse and nicotine abuse.  The Board concludes that this examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  

There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2014).  In order to establish service connection on a secondary basis, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Psychiatric

New and Material

The Veteran initially filed a claim for service connection for an acquired psychiatric disability in June 1996.  That claim was subsequently denied in an April 1997 rating decision, for which he provided a NOD in May 1997, received a SOC in June 1997, and perfected his appeal with the submission of a VA Form 9 in July 1997.  The Board then adjudicated the Veteran's appeal in a June 1998 decision.  The evidence at the time of the adjudication of the Veteran's claim in a June 1998 Board decision consisted of the Veteran's statements; service personnel records, which did not reveal any treatment, diagnoses, or indication for any psychiatric disabilities; and outpatient treatment records, showing current treatment for various psychiatric symptoms, but no finding of etiology to military service.  The June 1998 Board decision denied that claim on the basis that there was no showing of a medical nexus and that the claim was, therefore, not well-grounded.  The Veteran was notified of the decision on June 2, 1998.  The Veteran did not submit any new evidence or claim until January 2007.  The June 1998 Board decision is final. 

Since the June 1998 Board decision, the Veteran has submitted additional statements, treatment records, and the results of a January 2015 VA examination showing a currently diagnosed bipolar disorder and anxiety disorder not otherwise specified with a positive nexus opinion.  These records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a currently diagnosed disability and the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Merits

Turning to a consideration of this issue on the merits, the Board finds that service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety disorder not otherwise specified is warranted.   As noted above, the Veteran's service treatment records are missing.  As such, there is a heightened duty to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  First, there is a current disability because VA outpatient treatment records and, more particularly, the January 2015 VA examination shows that the Veteran is currently diagnosed with bipolar disorder and an anxiety disorder not otherwise specified and receiving treatment for such.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service injury because, as indicated in the Veteran's January 2015 VA examination, the Veteran's recollections of in-service events regarding in-service physical and sexual trauma, while deemed by the VA examiner as "very unlikely" to have actually occurred, are nevertheless subjectively experienced as a real occurrence during military service and based upon the Veteran's creditable actual military service.  Id.  The VA examiner essentially found that the Veteran credibly believes that such events occurred in service however "delusional in nature" as described by the VA examiner.  Thus, the Board finds that the Veteran suffered an injury to his mental state as the result of his service.  As such, the issue turns upon a finding of nexus between the two.  Id. 

In this case, the Veteran's outpatient treatment records since military service show that he has been continually treated for a variety of psychiatric symptoms, to include anxiety and depression.  However, these records were absent for a discussion of etiology of these symptoms as they may have related to the Veteran's military service.

The Veteran was provided with a VA examination in January 2015.  Upon a review of the claims file, interview with the Veteran, and objective testing, the examiner diagnosed the Veteran with bipolar I disorder, anxiety disorder not otherwise specified, alcohol use disorder in sustained full remission, and tobacco use disorder in sustained full remission.  The examiner indicated that the symptoms of these disorders overlapped and that it would require mere speculation to make any attempt to separate them out.  However, the examiner also went on to state that his alcohol use disorder and his tobacco use disorder, both in sustained, full remission, are not related to his bipolar disorder, but rather due to his own willful misconduct.  The examiner opined that, based upon a reasonable degree of medical probability, it is at least less likely as not, that the Veteran's psychiatric disorders (Bipolar I Disorder and Anxiety Disorder-NOS) are related to the Veteran's military service, to include his allegations of military physical and sexual trauma.  The Board, therefore, finds that there is competent and credible favorable medical opinion evidence in favor of the claim.  Accordingly, the Board finds that all three elements of entitlement to service connection have been met, and therefore, service connection is warranted.  

Remaining New and Material Claims
 
The Veteran has filed a claim to reopen previously denied claims on the issues of entitlement to service connection for hemorrhoids, arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine), diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotence, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, benign prostatic hypertrophy, and nicotine abuse.

The Veteran initially filed a claim for service connection for hemorrhoids, osteopathic conditions and side-effects of medicine, diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotence, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, benign prostatic hypertrophy, and nicotine abuse in June 1996.  Those claims were subsequently denied in an April 1997 rating decision, for which he provided a NOD in May 1997, received a SOC in June 1997, and perfected his appeal with the submission of a VA Form 9 in July1997.  The Board then adjudicated the Veteran's appeal in a June 1998 decision.  The evidence at the time of the adjudication of the Veteran's claim in a June 1998 Board decision consisted of the Veteran's statements; service personnel records, which did not reveal any treatment, diagnoses, or indication for any of the claimed disabilities; and outpatient treatment records, showing current treatment for all of the claimed conditions, with the exception of nicotine abuse, but no finding of etiology to military service.  The June 1998 Board decision denied those claims on the basis that there was no showing of a medical nexus and that the claims were, therefore, not well-grounded.  The Veteran was notified of the decision on June 2, 1998.  The Veteran did not submit any new evidence or claim until January 2007.  The June 1998 Board decision is final.

Since the June 1998 Board decision, the Veteran has submitted only additional statements reiterating his contentions that his condition is related to military service and additional outpatient treatment records continuing to show current treatment, but no discussion of etiology.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the June 1998 adjudication; namely that the Veteran had current disabilities and that he believed that his physical conditions were the result of military service.  The record continues to be devoid of a competent nexus opinion linking the Veteran's claimed physical disabilities to his military service.  Since there is no new non-redundant evidence that shows the Veteran's current physical disabilities are etiologically related to an incident of his military service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Additionally, in regard to the issue of nicotine abuse, the Board notes that the January 2015 VA examination did note a current diagnosis of a tobacco use disorder sustained in full remission.  However, the examiner also went on to state that this disorder, in sustained, full remission, is not related to his bipolar disorder, but rather due to the Veteran's own willful misconduct.  No other opinions of record were noted in regard to these issues.  Therefore, even though this diagnosis is new, it is not material due to the fact that it does not raise a reasonable possibility of substantiating the claim due to the negative etiology opinion.  

The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, even if the Board were to reopen the claim based on the finding of a current diagnosis, the evidence of record is insufficient to establish service connection and insufficient to trigger the duty to assist when the old and new evidence is considered together.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for nicotine abuse.

Consequently, the Board finds that new and material evidence has not been received since the June 1998 final Board decision and reopening the claim for service connection for hemorrhoids, arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine), diverticulitis, herniated esophagus, bilateral cataracts, presbyopia, and thin spots in the retina, hepatitis, umbilical and groin hernias, impotence, allergies, neurological bladder disease, edema of the lower extremities, residuals of a head injury, sexually transmitted disease, residuals of a throat trauma, hypothyroidism, memory loss, benign prostatic hypertrophy, and nicotine abuse is not warranted.

Alcoholism

The Board finds that service connection for alcoholism is not warranted.  The record evidence shows that there is a current disability, based upon the diagnosis of an alcohol use disorder in sustained full remission, as evidenced by the VA examination report of January 2015.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.   However, there is no indication that the Veteran suffered from this disability during military service.  Although his service treatment records are unavailable for review, his service personnel records do not reflect any adverse actions for alcohol abuse or any changes in behavior or performance that may have resulted therefrom.

In any event, the Board notes that service connection for alcohol abuse on a direct basis is precluded by law.  38 C.F.R. § 3.301.  Therefore, any further consideration of this claim must be based upon a secondary service connection basis to the Veteran's service related acquired psychiatric disability, to include bipolar disorder and anxiety disorder not otherwise specified.  Here, because the Veteran has a current diagnosis as discussed above and a service related condition upon which to base service connection, the inquiry thus turns upon a finding of a nexus between the two.  See 38 C.F.R. § 3.310(a)-(b); Allen, 7 Vet. App. at 439.

Here, there is no persuasive evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed alcohol abuse and the Veteran's service related acquired psychiatric disability, to include bipolar disorder and anxiety disorder not otherwise specified.  None of the treatment records of record reflect any such comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  To this effect, the only medical opinions of record giving an opinion as to etiology, as seen in the 2015 VA examination, found that the Veteran's alcohol use disorder was not only in sustained full remission, but also solely the result of the Veteran's own willful misconduct and not the result of any underlying psychiatric disorder.  To the extent that the Veteran believes otherwise, the Board finds the VA examiner's opinion is more credible, persuasive, and probative on the nexus question presented due to the VA examiner's expertise and objectivity.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (noting that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).   

For all the foregoing reasons, the claim of entitlement to service connection for alcoholism must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent.

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and an anxiety disorder not otherwise specified is granted.

New and material evidence having not been received; the claim of entitlement to service connection for hemorrhoids is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for arthritis of the hands and cervical spine and side-effects of medicine (formerly claimed as osteopathic conditions and side-effects of medicine) is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for diverticulitis is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for a herniated esophagus is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for bilateral cataracts, presbyopia, and thin spots in the retina is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for hepatitis is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for umbilical and groin hernias is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for impotence is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for allergies is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for neurological bladder disease is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for edema of the lower extremities is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for the residuals of a head injury is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for the residuals of a sexually transmitted disease is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for the residuals of a throat trauma is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for hypothyroidism is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for memory loss is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for benign prostatic hypertrophy is not reopened; the appeal is thus denied.

New and material evidence having not been received; the claim of entitlement to service connection for nicotine abuse is not reopened; the appeal is thus denied.

Entitlement to service connection for alcoholism is denied.



____________________________________________
T. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


